Exhibit 10.1

FIRST AMENDMENT TO CONTRIBUTION AGREEMENT

This First Amendment to Contribution Agreement (this “Amendment”) is dated as of
June 4, 2015 by and among Flatonia Energy, LLC, a Delaware limited liability
company (“Flatonia”), Parallel Resource Partners, LLC, a Delaware limited
liability company (“PRP”), Sabine River Energy, LLC, a Texas limited liability
company (“Sabine”), Oak Valley Operating, LLC, a Texas limited liability company
(“Oak Valley Operator”), Oak Valley Resources, LLC, a Delaware limited liability
company (“Oak Valley”) and Earthstone Energy, Inc., a Delaware corporation
(“Earthstone”).  Each of Flatonia, PRP, Sabine, Oak Valley Operator, Oak Valley
and Earthstone is sometimes referred to herein individually as a “Party,” and
collectively they are referred to herein as the “Parties.”  Capitalized terms
used and not otherwise defined in this Amendment shall have the respective
meanings set forth in the Contribution Agreement (as defined below).

RECITALS:

WHEREAS, effective as of October 16, 2014, the parties entered into that certain
Contribution Agreement (as amended, restated, supplemented, or otherwise
modified from time to time, the “Contribution Agreement”);

WHEREAS, the transactions contemplated by the Contribution Agreement were
consummated on December 19, 2014, as a result of which, among other things,
Flatonia received a number of shares of  Earthstone Common Stock then equal to
21.4% of Earthstone Common Stock, on an as-converted, as-exercised basis;

WHEREAS, Section 9.10(a) of the Contribution Agreement grants Flatonia the
right, exercisable by the Board of Managers of Flatonia, to designate one member
of the Earthstone Board on the terms and subject to the conditions set forth
therein, although Flatonia has not yet exercised such right;

WHEREAS, in order to facilitate Earthstone’s ability to issue registered
securities under the Securities Act in an expeditious manner, Flatonia is
willing to forfeit Flatonia’s board designation right, effective immediately, on
the terms and subject to the conditions set forth below;

WHEREAS, Section 15.8 of the Contribution Agreement provides that the
Contribution Agreement may be amended or modified by an agreement in writing
executed by all Parties and expressly identified as an amendment or
modification;

NOW, THEREFORE, in consideration of the premises and mutual promises,
representations, warranties, covenants, conditions and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound by the terms hereof, agree as follows:



 

 

--------------------------------------------------------------------------------

ARTICLE I
AMENDMENTS

Section 1.1Amendments.

(a)Section 9.10 of the Contribution Agreement is hereby amended to read in its
entirety as follows:

Section 9.10Flatonia’s Board Observer Rights and Contingent Right to Designate a
Director.  

(a)Subject to the provisions of the penultimate sentence of this Section 9.10(a)
and the last sentence of Section 9.10(c), the Board of Managers of Flatonia may
designate, at any time and from time to time, one individual who may attend and
act as an observer (the “Flatonia Observer”) at any meeting of the Earthstone
Board (whether in person, telephonic, electronic or otherwise).  For the
avoidance of doubt, the Flatonia Observer will not be or count as a member of
the Earthstone Board for any purpose, including, without limitation, for voting
purposes or for purposes of determining whether a quorum exists.  The Flatonia
Observer will execute a confidentiality agreement on a mutually agreeable form
with Earthstone as a condition to being permitted to attend such
meetings.  Earthstone shall give the Flatonia Observer at least two days’ prior
written notice of each such meeting.  The Flatonia Observer is currently Mr.
John K. Howie who will continue to be the Flatonia Observer until his
resignation or replacement.  The Board of Managers of Flatonia may replace the
Flatonia Observer at any time and for any reason, in the sole discretion of the
Board of Managers of Flatonia.  If the individual serving as the Flatonia
Observer ceases to serve in such capacity for any reason, then Flatonia shall
have the right to designate a successor in accordance with this
Section 9.10(a).  Earthstone shall provide to the Flatonia Observer, at the same
time as provided to each member of the Earthstone Board, (x) all written
consents to be executed by members of the Earthstone Board and (y) all materials
provided to members of the Earthstone Board relating to Earthstone or its
operations or activities, other than materials subject to any applicable
attorney-client work product or accountant-client privilege, as well as any
other information reasonably requested by the Flatonia Observer relating to
Earthstone or its operations or activities.  Notwithstanding the foregoing
provisions of this Section 9.10(a), Flatonia shall not be entitled to designate
a Flatonia Observer at any time that a Flatonia Designee (as defined below) is
serving on the Earthstone Board.  Further, the Earthstone Board may exclude the
Flatonia Observer from any portion of an Earthstone Board meeting where
privileged material is considered.

(b)Subject to the provisions of the last sentence of Section 9.10(c), if an Oak
Valley Triggering Event occurs after the Closing Date, then from after the Oak
Valley Triggering Event, Earthstone and Oak Valley shall, upon the written
request of Flatonia, take all reasonably required action to (i) increase the
size of the Earthstone Board to at least 8 directors (or such greater amount, if
any, necessary for there to be at least one unfilled board seat) and
(ii) appoint one individual designated in writing by the Flatonia Board of
Managers to serve as a member of the Earthstone Board, which director will be

--------------------------------------------------------------------------------

 

designated as a director of Earthstone (the “Flatonia Designee”).  If, at the
time of such initial designation, the Earthstone Board is classified, then the
Flatonia Designee will serve in the director class with the then-longest
remaining term.  From and after an Oak Valley Triggering Event, but subject to
the provisions of the last sentence of this Section 9.10(b), the Board of
Managers of Flatonia will continue to have the right to designate a Flatonia
Designee to serve as a director of Earthstone, and Earthstone and the Earthstone
Board will cause each such Flatonia Designee to be nominated to serve as a
director and will recommend that Earthstone’s stockholders vote in favor of the
election of such Flatonia Designee.  If the Flatonia Designee ceases to serve as
a member of the Earthstone Board for any reason, then Flatonia shall have the
right to designate a successor in accordance with this Section 9.10(b).  Any
voting securities of Earthstone held by Oak Valley or any of its Affiliates will
be voted (which term will include the execution of a written consent of
stockholders) in favor of the election of the Flatonia Designee and will not be
voted in favor of any action that is inconsistent with the rights set forth in
this Section 9.10(b).

(c)Flatonia (and any assignee permitted under this sentence) will have the right
to assign all, but not less than all, of its rights under this Section 9.10 to
PRP or to any Affiliate of PRP.  Notwithstanding the foregoing provisions of
this Section 9.10, Flatonia’s rights under this Section 9.10 shall be
extinguished if at any time PRP and its Affiliates collectively own less than
7.5% of the issued and outstanding shares of Earthstone Common Stock.  

(b)Appendix A of the Contribution Agreement is hereby amended by adding the
following definition, in the appropriate alphabetical order:

“Oak Valley Triggering Event” shall mean the earliest to occur of the following:
(a)  the aggregate ownership of Earthstone Common Stock by Oak Valley and its
direct or indirect controlled subsidiaries falls below 50% of the issued and
outstanding shares of Earthstone Common Stock; provided, however, that in
calculating an Oak Valley Triggering Event, issuances of Earthstone Common Stock
to third parties that are not Affiliates of Earthstone or Oak Valley shall not
be taken into account; (b) a Removal Event (within the meaning of the Amended
Operating Agreement) and (c) June 1, 2017.

(c)Appendix A of the Contribution Agreement is hereby amended to (i) amend the
definition of “Flatonia Designee” so that the reference to “Section 9.10(a)” is
replaced with “Section 9.10(b)” and (ii) amend the definition of “Flatonia
Observer” so that the reference to “Section 9.10(b)” is replaced with
“Section 9.10(a).”

Section 1.2Miscellaneous.

(a)Except as expressly set forth in this Amendment, the Contribution Agreement
is hereby ratified and confirmed in accordance with its terms.  

(b)GOVERNING LAW; VENUE; WAIVER OF JURY TRIAL.  

(i)THIS AMENDMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE

3

 

--------------------------------------------------------------------------------

 

WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAW THAT WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

(ii)THE PARTIES HEREBY IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE CIVIL DISTRICT COURTS OF
THE STATE OF TEXAS LOCATED IN HARRIS COUNTY, TEXAS AND APPROPRIATE APPELLATE
COURTS THEREFROM, AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR ANY DOCUMENT DELIVERED IN CONNECTION HEREWITH MAY BE HEARD AND
DETERMINED IN SUCH COURTS.  THE PARTIES HEREBY IRREVOCABLY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAWS, ANY OBJECTION THAT THEY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH DISPUTE, CONTROVERSY OR CLAIM
BROUGHT IN ANY SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE
MAINTENANCE OF SUCH DISPUTE, CONTROVERSY OR CLAIM.  EACH PARTY AGREES THAT A
JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON
THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.

(iii)EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY DOCUMENT DELIVERED IN CONNECTION
HEREWITH.  EACH PARTY ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO CONSULT
WITH INDEPENDENT COUNSEL AND THAT IT HAS KNOWINGLY AND VOLUNTARILY AGREED TO
THIS WAIVER OF ITS RIGHT TO TRIAL BY JURY.

(c)This Amendment may be executed in counterparts, each of which shall be deemed
an original instrument, but all such counterparts together shall constitute but
one agreement.  Any Party’s delivery of an executed counterpart signature page
by facsimile or email is as effective as executing and delivering this Amendment
in the presence of the other Party.  No Party shall be bound until such time as
all of the Parties have executed counterparts of this Amendment.

[Remainder of Page Intentionally Left Blank]



4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

PARALLEL RESOURCE PARTNERS, LLC

 

By: /s/ John K. Howie

John K. Howie

Managing Director

 

FLATONIA ENERGY, LLC

 

By: /s/ John K. Howie

John K. Howie

President

 

SABINE RIVER ENERGY, LLC

 

By: /s/ Frank A. Lodzinski

Frank A. Lodzinski

President

 

OAK VALLEY RESOURCES, LLC

 

By: /s/ Frank A. Lodzinski

Frank A. Lodzinski

Chief Executive Officer and President

 

OAK VALLEY OPERATING, LLC

 

By: /s/ Frank A. Lodzinski

Frank A. Lodzinski

President

 

EARTHSTONE ENERGY, INC.

 

By: /s/ Frank A. Lodzinski

Frank A. Lodzinski

Chief Executive Officer and President

 

 